339 So. 2d 616 (1976)
In re Clarence WASHINGTON
v.
STATE of Alabama.
Ex parte Clarence Washington.
SC 2153.
Supreme Court of Alabama.
December 3, 1976.
Elno A. Smith, Jr., and Frank L. Thiemonge, III, Montgomery, for petitioner.
None for the State.
FAULKNER, Justice.
Petition of Clarence Washington for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Washington v. State, 339 So. 2d 611.
WRIT DENIED.
HEFLIN, C.J., and MADDOX, SHORES and BEATTY, JJ., concur.